UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) √ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 0-52577 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3340900 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (314) 854-8385 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes√No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer √ Non-accelerated filer ☐ (do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No√ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of May 11, 2015: 43,722,388 PART I FINANCIAL INFORMATION Item 1. Financial Statements. The following sets forth our unaudited consolidated balance sheet as at March 31, 2015, our audited consolidated balance sheet as at December31, 2014, our unaudited consolidated statements of operations and comprehensive income for the three-month periods ended March 31, 2015 and March 31, 2014, and our unaudited consolidated statements of cash flows for the three-month periods ended March 31, 2015 and March 31, 2014. FutureFuel Corp. Consolidated Balance Sheets As of March 31, 2015 and December31, (Dollars in thousands) (Unaudited) March 31, 2015 December 31, 2014 Assets Cash and cash equivalents $ $ 124,079 Accounts receivable, inclusive of BTC of $0 and $28,954, net of allowances of $0 and $0 at March 31, 2015 and December 31, 2014, respectively 50,135 Accounts receivable – related parties 69 1,173 Inventory 45,353 Income tax receivable 19,716 Prepaid expenses 1,670 Prepaid expenses – related parties 23 - Marketable securities 87,720 Other current assets 1,619 Total current assets 331,465 Property, plant and equipment, net 127,371 Other assets 2,652 Total noncurrent assets 130,023 Total Assets $ $ 461,488 Liabilities and Stockholders’ Equity Accounts payable $ $ 30,386 Accounts payable – related parties 5 2,912 Current deferred income tax liability 11,003 Deferred revenue – short-term 1,940 Contingent liability – short-term Accrued expenses and other current liabilities 4,649 Accrued expenses and other current liabilities – related parties 46 Total current liabilities 52,087 Deferred revenue – long-term 15,927 Other noncurrent liabilities 4,024 Noncurrent deferred income tax liability 30,441 Total noncurrent liabilities 50,392 Total liabilities 102,479 Commitments and contingencies: Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 43,722,388 issued and outstanding as of March 31, 2015 and December 31, 2014, respectively 4 4 Accumulated other comprehensive income 4,259 Additional paid in capital 277,652 Retained earnings 77,094 Total stockholders’ equity 359,009 Total Liabilities and Stockholders’ Equity $ $ 461,488 The accompanying notes are an integral part of these financial statements. 1 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Three Months Ended March 31, 2015 and (Dollars in thousands, except per share amounts) (Unaudited) Three months ended March 31: As reclassified Revenues $ $ Revenues – related parties Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties 71 Gross profit Selling, general, and administrative expenses Compensation expense Other expense Related party expense 60 64 Research and development expenses Income from operations Interest and dividend income Interest expense (6 ) (6 ) Gain (loss) on marketable securities ) Other income (expense) ) Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income (loss)from unrealized net losses on available-for-sale securities, net of tax of $(375) in 2015 and of $(477) in 2014 ) ) Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 2 FutureFuel Corp. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2015 and (Dollars in thousands) (Unaudited) Three months ended March 31: Cash flows provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Benefit for deferred income taxes ) ) Change in fair value of derivative instruments Other than temporary impairment of marketable securities - Loss (gain) on the sale of investments ) 49 Stock based compensation - Losses on disposals of fixed assets 44 5 Noncash interest expense 6 6 Changes in operating assets and liabilities: Accounts receivable Accounts receivable – related parties Inventory ) ) Income tax receivable Prepaid expenses Prepaid expenses – related party ) Accrued interest on marketable securities ) - Other assets ) ) Accounts payable ) Accounts payable – related parties ) Accrued expenses and other current liabilities ) Accrued expenses and other current liabilities – related parties 28 Deferred revenue Other noncurrent liabilities 16 - Net cash provided by operating activities Cash flows from investing activities Collateralization of derivative instruments ) ) Purchase of marketable securities ) ) Proceeds from the sale of marketable securities Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities Minimum tax withholding on stock options exercised ) ) Excess tax benefits associated with stock options - 44 Payment of dividends ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ - $ - Cash paid for income taxes $ $ The accompanying notes are an integral part of these financial statements. 3 Notes to Consolidated Financial Statements of FutureFuel Corp. (Dollars in thousands, except per share amounts) (Unaudited) 1) Nature of Operations and Basis of Presentation Organization FutureFuel Corp. (“FutureFuel”), through its wholly-owned subsidiary, FutureFuel Chemical Company (“FutureFuel Chemical”), owns and operates a chemical production facility located on approximately 2,200 acres of land six miles southeast of Batesville in north central Arkansas fronting the White River (the “Batesville Plant”).FutureFuel Chemical manufactures diversified chemical products, biobased products comprised of biofuels, and biobased specialty chemical products.FutureFuel Chemical’s operations are reported in two segments: chemicals and biofuels. The chemicals segment manufactures a diversified listing of chemical products that are sold to third party customers.The majority of the revenues from the chemical segment are derived from the custom manufacturing of specialty chemicals for specific customers. Our biofuels business segment primarily produces and sells biodiesel. We also sell petrodiesel in blends with our biodiesel and, from time to time, with no biodiesel added. Finally, FutureFuel is a shipper of refined petroleum products on common carrier pipelines, and we buy and sell petroleum products to maintain our active shipper status onthese pipelines Basis of Presentation The accompanying consolidated financial statements have been prepared by FutureFuel in accordance and consistent with the accounting policies stated in FutureFuel’s 2014 audited consolidated financial statements and should be read in conjunction with the 2014 audited consolidated financial statements of FutureFuel. In the opinion of FutureFuel, all normal recurring adjustments necessary for a fair presentation have been included in the unaudited consolidated financial statements.The unaudited consolidated financial statements have been prepared in compliance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q adopted by the Securities and Exchange Commission (“SEC”).Accordingly, the financial statements do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements, and do include amounts that are based upon management estimates and judgments.Future actual results could differ from such current estimates.The unaudited consolidated financial statements include assets, liabilities, revenues, and expenses of FutureFuel and its wholly owned subsidiaries, FutureFuel Chemical, FFC Grain, L.L.C., FutureFuel Warehouse Company, L.L.C., and Legacy Regional Transport, L.L.C.Intercompany transactions and balances have been eliminated in consolidation. 4 Notes to Consolidated Financial Statements of FutureFuel Corp. (Dollars in thousands, except per share amounts) (Unaudited) 2)
